Citation Nr: 1016535	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-16 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides (Agent Orange).  

2.  Entitlement to an initial rating beyond 10 percent for 
right clavicle fracture residuals. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In February 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  

In April 2009, the Board remanded this claim for further 
development.  The case has been returned to the Board and is 
ready for further review.  The Board is also satisfied that 
there was substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  In this regard, the RO 
attempted to obtain the Veteran's service separation 
examination report, and notified the Veteran regarding that 
attempt.  It also obtained VA treatment records and the 
Veteran was examined.  See 38 C.F.R. § 3.159(c)(4) (2009).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate to make 
determinations on the issues on appeal.  38 C.F.R. § 3.159(c) 
(4).




FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide 
agents in Vietnam.  

2.  The Veteran is not shown to have manifested chloracne or 
other acneform disease consistent with chloracne to a degree 
of 10 percent or more within a year after the last date of 
herbicide exposure; the currently manifested skin conditions, 
first manifested many years after service, and are not shown 
to be causally related to active service and/or caused or 
aggravated by herbicide exposure.  

3.  The Veteran is right hand dominant. 

4.  Throughout the appeal period, the Veteran's right 
shoulder  disability has been manifested by subjective 
complaints of  pain; he does not have nonunion with or 
without loose movement of the clavicle or scapula; he can 
move his left arm  to above shoulder level, and there is no 
ankylosis or impairment of the humerus, clavicle, or scapula.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder, 
to include as due to herbicide exposure (Agent Orange) have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A 5107 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right clavicle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5203 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's higher initial rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records as well as VA outpatient treatment 
records.  Private records have been associated with the file, 
and he was afforded VA examinations.  The examinations are 
adequate for rating his disability.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  He has been afforded a hearing 
before the undersigned in February 2009.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

As to the claim for service connection, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in June 2006, that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA outpatient treatment records, and 
private treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in February 2009.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2009).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case is adequate to make a determination on this 
issue.  The examination was conducted after a review of the 
file and the examination provided an adequate basis for the 
opinion offered.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  
evidence is needed to substantiate the claims and what the  
evidence in the claims file shows, or fails to show, with  
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  
App. 122, 128-30 (2000).  


Service Connection for a Skin Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

All of the Veteran's service treatment records are not 
available.  In such a case,  where records are unavailable 
through no fault of the appellant's own, the VA's duty to 
assist, duty to provide reasons and bases for its findings 
and conclusions, and duty to consider carefully the benefit-
of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

If a Veteran was exposed to an herbicide agent during active  
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6)  
are met even though there is no record of such disease during  
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R.  
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in  
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on  
January 9, 1962, and ending on May 7, 1975.  38 C.F.R.  § 
3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active  
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. §  
3.307(a)(6) are met, even though there is no record of such  
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.§ 3.307(d) are also 
satisfied: chloracne or other acneform diseases  consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate  
cancer, respiratory cancers (cancer of the lung, bronchus,  
larynx, or trachea) and soft-tissue sarcomas (other than  
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or  
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States  
and allied military operations in the Republic of Vietnam  
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg.  
42600-42608 (2002). 

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir.  1994). In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.

In this case, the Veteran is claiming service connection for 
a skin condition to include as a result of herbicide exposure 
during service.  The record shows that the Veteran served in 
Vietnam during his service.  Specifically, the DD Form 214 
shows that the Veteran served in the military from February 
1968 to February 1970, and that he received the Vietnam 
Service Medal.  His exact dates of service in Vietnam are not 
documented.  However he had to have served there between 
January 1962 and May 1975, and thus he is presumed to have 
been exposed during such service to herbicide agents. 


The Veteran is seeking service connection for a skin 
disorder, which he contends began in service, continued 
thereafter, and is related to herbicide exposure, 
specifically Agent Orange, in Vietnam.  In support of his 
claim, he and his wife have testified that the Veteran had a 
rash on after his release from service.  

Service treatment records show treatment in 1969 for a boil 
on the chin but are otherwise are negative for any findings 
of skin disorders.  No skin lesions were noted at induction 
in June 1968.  While he underwent a separation examination in 
January 1970, the report of that examination is not of 
record.  

The Veteran was examined by VA in June 1970.  Examination of 
the skin was normal.  On VA examination in January 1998, no 
skin problems were noted or mentioned by way of history.  

In November 2005, the Veteran was seen at VA and a prior 
medical history of chronic dermatitis of the hands and legs 
as well as Agent Orange exposure was noted.  By way of 
history it was noted that he had a chronic rash on the left 
palm and left leg.  It was noted that the right thigh itched 
and that he had a chronic bilateral groin rash.  Examination 
showed a dry scaly rash on the left palm, a similar patch 
near the left ankle, and a mild erythematous rash in the 
bilateral groin area.  The assessment was, chronic 
dermatitis, could certainly be related to Agent Orange 
exposure. 

VA outpatient treatment records show that in March 2006, the 
Veteran was noted to have been prescribed a cream to apply to 
a rash on the hands and legs twice a day.  VA outpatient 
treatment records indicate continuing treatment for skin 
complaints into 2009.     

On VA examination in October 2006, the Veteran complained of 
dry skin with areas that are red and flaky.  He reported the 
condition started in 1970-1972.  The examiner diagnosed, dry 
skin.  

The Veteran's wife testified before the Board in February 
2009.  She reported that she could attest to him having skin 
problems when he came home from service and that she asked 
him about it at that time.  

The Veteran was examined by VA in October 2009.  The clams 
file was reviewed.  By way of history, the Veteran reported 
that he had a skin disorder that began in the early 1970's 
manifested as a rash primarily in the groin area bilaterally.  
He reported having redness, itching and pain.  Examination 
showed a macular flaking rash on the left palm and dermatitis 
lesions on the medial aspect of the right middle finger, 
erythematous macular lesion on the right groin and very light 
slightly erythematous macular lesion n the left groin.  The 
diagnosis was, tinea curis, bilateral groin, and atopic 
dermatitis left palm and finger of the right hand.  The 
examiner stated that it is less likely as not, less than a 
50/50 probability that the current skin condition is caused 
by or related to presumed exposure to Agent Orange while in 
service or had it onset while the Veteran was in service.  
The examiner stated that he was not able to identify any 
treatment records or diagnosis of a chronic skin disorder 
either in the service treatment records or in the many 
examinations that were performed soon after the Veteran 
separated form the service.  He reported that tinea cruris 
and atopic dermatitis or other types of eczemous dermatitis 
conditions have not been found to be associated with Agent 
Orange exposure.  He reported that chloracne has been found 
to be associated with Agent Orange exposure but the Veteran 
was not diagnosed with chloracne and does not have a history 
consistent with that skin condition. 

After carefully reviewing the relevant evidence, the Board 
finds that service connection is not warranted for the 
Veteran's current skin disorder.  The medical evidence does 
not establish that the Veteran developed chloracne or any 
chronic skin disorder in service or that chloracne was found 
to a compensable degree within one year of separation.  A 
skin disorder is not noted by way of history until 2005 at 
which time it was also diagnosed.  Thus, there is no evidence 
of a chronic skin disorder manifesting in service or within 
one year of separation.  

The Veteran has stated that he had skin problems during 
service which continued thereafter.  His wife has testified 
attesting to his having skin problems when he was released 
from service.  The Veteran and his wife are competent to 
attest to his having skin problems during and shortly after 
service.   Both are competent to describe the symptoms he 
experienced.  Buchanan v. Nicholson, 453 F.3d 1331, 1337 
(2006).  

To the extent that the Veteran and his wife are deemed 
competent to speak to these matters, such statements are 
greatly outweighed by the medical findings of record, to 
include the normal clinical evaluations on VA examination in 
1970 only six months after separation, and no record of 
complaints or treatment until over 30 years after separation.  
As lay persons, they are not competent to provide a medical 
diagnosis for those symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992  

The weight of the medical evidence indicates that the 
Veteran's current skin disorders are dermatitis and tinea 
crursis, and nothing in the record establishes that either 
condition is related to any incident of service, to include 
herbicide exposure.  The Veteran has not been diagnosed with 
chloracne and a VA examiner has noted that he does not have 
symptoms consistent with chloracne.  Therefore, the greater 
the evidence indicates that the Veteran's conditions are 
properly diagnosed as dermatitis and tinea crursis and are 
not related to service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The Board is not bound to accept any opinion (from a VA 
examiner, private physician, or other source) concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, it has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative 
value of a medical opinion include a physician's access to 
the claims file or pertinent evidence, the thoroughness and 
detail of the opinion, the accuracy of the factual premise 
underlying the opinion, the scope of examination, the 
rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the 
examiner.  See generally Prejean v. West, 13 Vet. App. 444, 
448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds that the weight medical evidence of record 
does not link the Veteran's current skin condition to his 
military service.  It is noted that in November 2005, on VA 
outpatient treatment, the examiner stated that current 
chronic could certainly be related to Agent Orange exposure.  
However a VA examiner has stated in October 2009 that there 
is no relationship to service to include exposure to Agent 
Orange.  Here, the Board finds that the opinion of the VA 
examiner in October 2009 to be more probative than the 
November 2005 opinion in support of the claim.  First, the 
November 2005 examiner had not reviewed the claims file.  
Second, the examiner was not definite in his finding of a 
relationship between the Veteran's skin disorder and exposure 
to Agent Orange as he stated that it could certainly be 
related to service Agent Orange.  No rationale was provided 
by the examiner as to the basis for his finding.  On the 
other hand, the VA examiner reviewed the entire claims file 
and specifically referred to the Veteran's records.  The 
Veteran was given a thorough dermatology examination.  The 
examiner also offered an opinion with supporting rationale.  
Thus the Board finds this evidence to have greater weight 
than the November 2005 examiner's finding.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v.  
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's statements that he has experienced a skin condition 
shortly after service, as noted, the Board acknowledges that 
he is competent to testify what he experienced, i.e. he is 
competent to testify that he had skin problems during and 
after service.  However, while the Veteran can testify to 
experiencing skin problems, the Veteran, as a lay person, is 
not competent to testify as to the etiology of his current 
skin condition or that it was caused by his active service, 
to include exposure to herbicides.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has not been shown.  Therefore, 
the Board finds that a skin condition did not manifest during 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service, to include herbicide exposure.  In summary, the 
competent medical evidence does not establish that chloracne 
manifested in service or within one year of separation.  
Furthermore, the Veteran's current skin disorder did not 
begin in service and has not been shown by competent medical 
evidence to be related to service.  Therefore, service 
connection for a skin disorder, to include chloracne, is not 
warranted on either a direct or basis or as presumptively due 
to herbicide exposure.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a skin condition is not warranted.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Higher Initial Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States  
Court of Appeals for Veterans Claims (Court) held that for  
disabilities evaluated on the basis of limitation of motion,  
VA was required to apply the provisions of 38 C.F.R. §§ 4.40,  
4.45 (2009), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determines whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  Id.

The Veteran seeks a higher initial rating beyond 10 percent 
for right clavicle fracture residuals.  The Veteran was 
granted service connection for residuals of a right clavicle 
fracture in November 2006, and a 10 percent rating was 
assigned under DC 5203.  

The Veteran essentially contends that the symptomatology 
associated with his service-connected disability presents a 
greater degree of impairment than the currently assigned 10 
percent evaluation would indicate.   

The Veteran was examined by VA in October 2006.  The Veteran 
complained of tenderness, painful movement, and guarding of 
the right shoulder area.  Examination showed that the Veteran 
is right hand dominant.  The Veteran denied any instability 
or giving way of the right shoulder.  He noted having pain 
stiffness and weakness.  He indicated that there were no 
episodes of dislocation or subluxation, no locking and no 
effusion.  He reported having flare-ups with loss of motion 
and loss of function which could last a few days to weeks.  
Flexion was to 135 degrees with pain at 110 degrees.  The 
examiner noted that there was no loss of bone and no 
recurrent shoulder dislocations.  There was no arthritis and 
no ankylosis.  There was tenderness over the scapula.  The 
Veteran reported numbness and tingling in the right hand with 
repetitive motion of the right shoulder.  X-ray showed a well 
healed fracture of the distal end of the clavicle.  The 
diagnosis was, right distal clavicle fracture.   

Private record of March 2008 showed good range of motion of 
the neck.  Outpatient records beginning in 2005 show 
complaints of right scapula pain.  In December 2006, the 
Veteran had injections for pain.  

In February 2009, the Veteran submitted a private record 
which was incomplete since it consisted only of the second 
page of a report.  The report noted mild restriction of 
motion of the neck and shoulders.  

The Veteran was examined by VA in October 2009.  The claims 
file and medical records were reviewed.  The Veteran's 
history was noted.  The Veteran reported having giving away, 
instability, pain, stiffness and weakness.  He had no 
episodes of dislocation or subluxation, no locking, and no 
effusions.  He noted having tenderness and flare-ups one to 
two times a week lasting for one to two days.  On 
examination, it was noted that there was no loss of bone and 
not dislocations.  The right shoulder flexed to 120 degrees 
and after repetitive motion, flexion was to 115 degrees.  
There was no ankylosis.  X-rays showed an old lateral 
clavicular fracture with mild arthritic changes noted at the 
acromioclaviular joint.  Otherwise normal radiographic 
examination.  It was noted that there is not nonunion and 
there is not dislocation of the joint.  The diagnosis was, 
well healed right clavicular fracture, osteoarthritis of the 
right AC joint.  

The Veteran's right should disorder is rated under Diagnostic 
Code 5203 for impairment of the clavicle and scapula.  A 10 
percent rating is assigned where the impairment is manifested 
by a malunion of the clavicle or scapula or the nonunion of 
the joint without loose movement.  A 20 percent rating is 
warranted if there is nonunion of the joint with loose 
movement or a dislocation of the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Those criteria also provide, "Or rate 
on impairment of function of contiguous joint."  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2009).  The use of the 
conjunction "or" implies that a rating may either be given 
for impairment of the scapula and clavicle or for impairment 
of the shoulder joint, but that two separate ratings may not 
be assigned.  To do so would constitute pyramiding, or the 
evaluation of the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2009). 

Shoulder disabilities may also be rated under Diagnostic Code 
5201 based on limitation of motion of the arm.  A 20 percent 
rating is assigned where the impairment limits the motion of 
the arm at shoulder level.  If the Veteran's disability 
results in greater limitation of motion of the arm, the 
ratings depend on whether the disability affects the 
Veteran's dominant or minor side.  Dominant side 
disabilities, as is the case here, under Code 5201, are rated 
30 percent for limitation of the arm midway between side and 
shoulder level, and a 40 percent for limitation of the arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Diagnostic Code 5003, located in 38 C.F.R. § 4.71a provides 
rating criteria for arthritis.  Specifically, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In that 
regard, limitation of motion of the arm is evaluated under 
Diagnostic Code 5201. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
should level (zero degrees) to in
 line with the side of the torso (90 degrees).  Id. 

The Veteran contends that he is has right shoulder pain daily 
and that he can't lift things.  He testified that it is 
painful to reach above his shoulder.  He reported having 
numbness in this arm and hand.  (See hearing transcript).  

From the medical and lay evidence, the Board determines that 
the Veteran is not entitled to a higher rating.  The 
Veteran's condition is primarily manifested by pain on motion 
and tenderness in the right shoulder joint, which is 
compensated by the 10 percent rating under Diagnostic Code 
5203.  The current medical record contains no confirming 
evidence of dislocation or nonunion with loose movement, or 
of malunion or nonunion of the humerus, so he is not entitled 
to an increase rating under Diagnostic Code 5203 or 5202.  
The right shoulder joint is  not productive of motion limited 
to the shoulder level, even  when pain is taken into account, 
which the Veteran has  admitted in the hearing testimony that 
he could lift his arms over his head, albeit,  with pain.  
Hence, he is not entitled to an increased rating under 
Diagnostic Code 5201.  As the medical record contains no 
evidence of ankylosis, he is not entitled to an increased 
rating under Diagnostic Code 5200. 

As noted, the Veteran's service connected right shoulder 
disability is rated under Code 5203.  Inasmuch as the service 
connected disability encompasses arthritis, it may 
alternatively (but not separately, as that would violate the 
38 C.F.R. § 4.14 prohibition against pyramiding) be rated 
under the codes pertaining to limitation of shoulder motion.  
See 38 C.F.R.  § 4.71a, Code 5003.  However a higher rating 
would not be assigned under DC 5003.  

The Board would point out that as to the Veteran's complaints 
of numbness in the right arm and shoulder, in the Board's 
April 2009 remand, the issue of service connection for right 
arm neuropathy as a residual of the Veteran's service-
connected right clavicle fracture was referred to the RO for 
consideration.  

As to functional impairment, in October 2006, the Veteran 
reported having flare-ups once a month to every six months 
with loss of motion and function which could last for a few 
days to weeks.  On testing it was noted that there was no 
addition loss of motion on repetitive use.  He missed 3 to 4 
days of work within the prior 12 months due to pain.  In 
October 2009, he reported flare-ups one to two times a week.  
He stated that precipitating factor was working in the 
garden.   The Veteran has motion well over the shoulder level 
with no additional functional loss due to pain, fatigue, 
weakness, or lack of endurance shown to warrant a rating 
greater than 10 percent.  According to the medical evidence, 
the Veteran is affected in regard to activities of daily 
living.  However, it is clear that the Veteran is capable of 
almost full motion with occasional pain.  The complaints of 
pain, especially during flare-ups, are compensated by the 
current rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown,  
supra. 

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 10 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent the right shoulder, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

Extra schedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

There is no showing of marked interference with employment.  
Additionally the record shows that the Veteran has not been 
hospitalized for his right shoulder condition, and thus 
frequent periods of hospitalization have not been 
demonstrated. As such, the record does not reflect 
interference with employment due to his right shoulder 
condition to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission of consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

In adjudicating the current appeal for a higher initial 
rating the Board has also not overlooked the Court's recent 
holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
(holding that claims for higher evaluations also include a 
claim for a total rating based on individual unemployability 
(TDIU) when the appellant claims he is unable to work due to 
a service connected disability).  However, the Board finds 
that Rice is not applicable to the current appeal because the 
Veteran has never claimed that his service connected right 
shoulder disorder prevents him from obtaining and/or 
maintaining employment.  Therefore, the Board finds that the 
current decision need not consider whether the Veteran meets 
the criteria for a TDIU.


ORDER

Service connection for a skin disorder to include as due to 
exposure to herbicides (Agent Orange) is denied. 

An initial rating beyond 10 percent for right clavicle 
fracture residuals is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


